Citation Nr: 0020669	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-07 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
auriculoventricular (AV) block. 


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

Initially, the Board notes that the veteran's claim for a 
compensable evaluation for AV block is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Therefore, VA has a 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  Id. 

The veteran was granted service connection for AV block in a 
rating decision of May 1947.  The disability was evaluated as 
10 percent disabling.  The evidence then of record included 
an April 1947 medical report indicating that the block was 
probably due to toxic or infectious myocarditis.

On VA examination in May 1952 no evidence of AV block or any 
other heart disorder was found.  The evaluation for the AV 
block was reduced to noncompensable by rating decision of 
June 1952.

The veteran's claim for a compensable evaluation for heart 
disability was filed in December 1997.  Medical statements 
and extensive medical records pertaining to treatment and 
evaluation of the veteran in recent years for coronary artery 
disease with angina and for chronic obstructive pulmonary 
disease with cor pulmonale have been associated with the 
claims folder.  It is apparent from the veteran's statements 
that he believes that service connection should be recognized 
for coronary artery disease and cor pulmonale and that these 
conditions warrant an increase in the evaluation for his 
service-connected heart disability.  Although the record 
reflects that the RO has denied the veteran's claim for a 
compensable evaluation for AV block on the basis that the 
veteran's current heart impairment is due to non service-
connected coronary artery disease and cor pulmonale, the RO 
has not adjudicated the veteran's claim for service 
connection for additional heart disability.  This should be 
done before the Board decides the issue currently on appeal.

With the exception of the report of the veteran's March 1998 
VA examination, there is no reference to the service-
connected AV block in the recent medical evidence of record.  
The March 1998 VA examination report does not show a finding 
or diagnosis of AV block, but in response to questions posed 
by the RO, the examiner stated that arteriosclerotic heart 
disease (coronary artery disease) was causing the veteran's 
AV block.  The examiner did not address the etiology of the 
veteran's coronary artery disease or address whether any 
currently present AV block is etiologically related to the 
service-connected AV block.  

The veteran's AV block has been rated under 38 C.F.R. § 
4.104, Diagnostic Code 7015.  The schedular criteria by which 
cardiovascular disabilities are rated changed after the 
veteran filed his claim for increase.  (The new criteria have 
been in effect since January 12, 1998.)  See 62 Fed. Reg. 
65,207-65,224 (Dec. 11, 1997).  According to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court), when a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

The revised criteria provide for a 10 percent evaluation for 
AV block where a workload of greater than 7 metabolic 
equivalents (METs) but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication or a pacemaker is required.  38 C.F.R. 
§ 4.104, Diagnostic Code 7015 (1999). 

In the event that a laboratory determination of METs by 
exercise testing can not be done for medical reasons, an 
estimation of the level of activity that results in dyspnea, 
fatigue, angina, dizziness, or syncope must be done.  38 
C.F.R. § 4.104, note 2 (1999).

The March 1998 VA examiner stated that the veteran had too 
much dyspnea to undergo treadmill testing.  The VA examiner 
did not provide an assessment of the functional impairment 
due to the service-connected AV block. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his claim 
for an increased evaluation for AV block.  
When the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.

2.  The veteran should be requested to 
provide medical evidence, such as a 
statement from a physician, supportive of 
his contention that coronary artery 
disease and cor pulmonale are 
etiologically related to service or his 
service-connected AV block.

3.  After the aforementioned development 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a physician with appropriate expertise 
to determine the extent and etiology of 
any current AV block.  The claims folder 
must be made available to and reviewed by 
the examiner.  If the veteran is found to 
have AV block, the examiner should 
indicate whether the current AV block 
represents a continuation of the service-
connected AV block or is otherwise 
etiologically related to service or the 
service-connected AV block.  The examiner 
should be furnished copies of the old and 
new criteria as set forth under 
Diagnostic Code 7015, and be requested to 
identify the current manifestations of 
the AV block, to specifically include any 
dyspnea, fatigue, angina, dizziness or 
syncope associated with the AV block.  
The examiner should also indicate whether 
the AV block is of such a nature as to 
necessitate continuous medication or a 
pacemaker.  

All indicated special tests and studies 
should be accomplished, including (if 
deemed medically appropriate) a 
laboratory determination of METs if the 
veteran currently has AV block.  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by the 
examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope should be provided to the 
extent possible. 

3.  If evidence establishing well 
groundedness of the veteran's claim for 
service connection for additional heart 
disability (coronary artery disease and 
cor pulmonale) is received, the RO should 
undertake any indicated development, to 
include obtaining any outstanding medical 
records pertaining to these disorders and 
obtaining appropriate medical opinions 
concerning the etiology of these 
disorders.

4.  Then, the RO should review the claims 
file and ensure that all requested 
development has been conducted and 
completed in full.  The RO should then 
undertake any other indicated 
development.

5.  Then, the RO should adjudicate the 
claim for service connection for 
additional heart disability and 
readjudicate the issue on appeal, to 
include consideration of the old and new 
criteria for rating cardiovascular 
disabilities.  The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction or if a 
timely Notice of Disagreement is received 
with respect to any other matter, the RO 
should issue a Supplemental Statement of 
the Case for all issues in appellate 
status and inform the veteran of any 
issue with respect to which further 
action is required to perfect an appeal.  
The veteran and his representative should 
be provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


